 MILLWRIGHTS LOCAL 1102217We WILL NOT give any force or effect to the collective-bargaining agreementexecuted by us on November 23, 1963, with the above-named labor organiza-tion or to any modification, extension, renewal, or supplement thereto.WE WILL NOT encourage membership in the above-named labor organizationor discourage membership in Local 509, International Union of United Auto-mobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or any other labor organization, by discriminating with respect to thehire, tenure, and terms and conditions of employment of any employees.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such rights areaffected by an agreement requiring membership in a labor organization asauthorized in Section 8(a)(3) of the Act.FRUEHAUF TRAILER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone 688-5229.Millwrights Local Union 1102, UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIOandDobson Heavy Haul,Inc.andDarin& Armstrong, Inc.Cases 7-CC-329 and 333.December 16, 1966DECISION AND ORDEROn June 17, 1966, Trial Examiner William W. Kapell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting brief. The GeneralCounsel and Charging Party filed limited exceptions to the TrialExaminer's Decision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial162 NLRB No. 6. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner, with the modifications 1 notedbelow.1.In adopting the Trial Examiner's finding that Respondent wasaccountable for the work stoppage and picketing, we particularlynote the following : Respondent has had a continuing dispute withDobson and previously has been found by the Board to have engagedin unlawful picketing at a different jobsite in furtherance thereof.2In the instant matter, Respondent's steward, Morris Dale, requestedDobson's foreman to replace the riggers with its member millwrights,and when Darin & Armstrong millwrights stopped work because ofthe dispute and put away their tools and departed, he left the build-ing before the end of the work shift. Although Respondent advisedDarin & Armstrong that the work stoppage was unauthorized, itfailed to similarly advise representatives of the Building' Tradescussed. At that meeting, Jack Linn, Respondent's representative, wasadvised by representatives of other crafts that the presence of thepicket line would not be honored unless it remained throughout theday. Significantly, this advice was quickly acted upon by the strikersfor beginning the very next day the pickets remained at the jobsiteuntil early afternoon. These facts, coupled with Respondent's failureto take steps reasonably calculated to terminate this allegedly "unau-thorized strike" reveal that Respondent knowingly adopted, sup-ported, and ratified the work stoppage and picketing.'2.The arguments advanced by our dissenting colleague raise noth-ing that has not already been presented to the courts and rejected bythem.Local 5, Plumbers [Arthur Venneri Co.] v. N.L.R.B.,321 F.2d366 (C.A.D.C.) ;N.L.R.B. v. Local 282, Teamsters,344 F.2d 649(C.A. 2) ;N.L.R.B. v. Local 1291, Longshoremen's Association,332F.2d 559 (C.A. 3). Contrary to assertions in the dissent, we do not'In the earlier proceeding(footnote 2,infra),Respondent was ordered to cease picket-ing to cause Dow Chemical Company to cease doing business with Dobson Because thatorder was too limited to cover the activity herein, the General Counsel and the ChargingParty have requested that the instant order be expanded to forbid such secondary activitynot only as to the employers herein affected but also as to "any other employer."Sinceallegations of secondaryboycott activityby Respondent against Dobson have beenthe sub-ject of two settled proceedings within the past 3 years as well as that of Dow Chemicalas heretofore indicated,it is clear that Respondent's dispute with Dobson is a continuingoneAs Respondent has demonstrated a proclivity for engaging in secondary activity infurtherance of its dispute,we find merit in these exceptions Accordingly,paragraph 1(a)of the Trial Examiner'sRecommended Order and the companion notice is modified to re-quire desistance as to "any other employer." SeeGlaziers Local Union No. 513, etc,158NLRB 1621Local 25,International Brotherhood of Electrical Workers,AFL-CIO,157NLRB 7151Local 282, International Brotherhood of Teamsters,etc,146 NLRB 956, 963;International Brotherhood of Electrical Workers, Local 861, AFL-CIO,143 NLRB 11692Millwrights Local Union No. 1102, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Dobson Heavy Haul, Inc), 155 NLRB 1305.3CompareTeamsters Local 783, etc,160 NLRB 1776. MILLWRIGHTS LOCAL 1102219find that Respondent violated the Act by claiming the work involvedor even by exerting economic pressure on primary employer, DobsonHeavy Haul, to effect that result. Rather, we find that Respondent'sfailure to confine such pressure to the immediate disputants and itsinvolvement of secondary employers or "neutrals" to the controversyconstituted a use of unlawful means to force reassignment of thework in violation of the Act. Thus, the record amply supports theTrial Examiner's finding that Respondent's conduct "induced theemployees of the neutral contractor-employers on the job to refuseto handle goods or perform services, thereby coercing and restrain-ing these neutral contractors, all for an object of requiring or forcingCunningham-Limp to cease doing business with Dobson." Initially,Respondent solicited the assistance of representatives of Darin &Armstrong and of Cunningham-Limp to support its request of Dob-son Heavy Haul that the work be reassigned to its members. Whenthese efforts proved unsuccessful, Respondent caused a work stoppageat neutral contractor, Darin & Armstrong, and thereafter beganpicketing. The picketing, which neither identified the primary con-tractor nor was limited to places reasonably close to the situs of thedispute, disrupted operations of other neutral subcontractors. Andit is clear that Respondent's conduct was not directed at DobsonHeavy Haul or its employees but at employers and employees notparties to the dispute for the purpose of enmeshing them in the pri-mary dispute. As such conduct exceeded the limits of lawful primarypicketing, we agree with the Trial Examiner that Respondent vio-lated Section 8(b) (4) (i) and (ii) (B) of the Act.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Paragraph 1(a) is amended by adding after the name"Cunningham-Limp Co." in the last line of that paragraph, the fol-lowing : or any other employer, ..."[2. The notice is amended by adding after the name "Cunningham-Limp Co.", in the next to the last line of the indented paragraph, thefollowing : "or any other employer, ..."]MEMBER Fanning, dissenting :In my dissenting opinions in the two cases captionedLocal 5,Plumbers [Arthur Venneri Company],137 NLRB 828,' 834, and145 NLRB 1580, 1601, I argued for an accommodation of Section8(b) (4) (B) and (D). It was and is my view that where a unionengages in conduct in the course of a true jurisdictional disputewhich may be alleged as a violation of Section 8(b) (4) (D), I wouldnot find such conduct to be a violation of any other section of the'Affirmed in pertinent part, 321 F.2d 366, cert denied 375 U.S 921. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. This is just such a case and should, for the reasons set forthbelow and at some length in myVenneriopinions, be consideredunder the procedures provided in Sections 10(k) and 8(b) (4) (D) ofthe Act, rather than prosecuted as a secondary boycott.5The facts with respect to the nature of the dispute giving rise tothis case are not contested and demonstrate that Respondent's soleobject was to force Dobson to assign certain work to millwrightsrather than to its employees who were members of Riggers Local575.Thus, both Darin & Armstrong and Dobson, along with othercontractors,were performing certain services on General Motorsbuilding 36 at its Flint, Michigan, Buick plant, under contractsinitially let by General Motors. In part, both Darn & Armstrong andDobson were performing similar tasks at the worksite. The firstincident in the dispute occurred when Dale, Respondent's stewardfor Darn &,Armstrong, learned that riggers were employed by Dob-son to, perform work which the millwrights employed by Darin &Armstrong contended should have been performed by millwrights(and which was being performed for Darin & Armstrong by mill-wrights).Dale and an employee of Cunningham-Limp, Dobson'sgeneral contractor on the job, then proceeded to Dobson's work loca-tion at building 36 and asked Dobson's foreman to replace his riggeremployees with millwrights, members of Respondent. The disputewas not satisfactorily resolved, and the initial walkouts occurredlater in the day. On the following Monday, millwrights began picket-ing the jobsite with signs reading, "MillwrightWork Pirated ByOther Craft. Unfair." Subsequently, Linn, Respondent's assistantbusiness representative, asked some of the striking millwrights toreturn to work. The employees refused to do so, however, as long asriggers employed by Dobson were performing millwright work.It is apparent-from the facts outlined above that this entire dis-pute, involving the two crafts and the various contractors workingat building 36, erupted only because of Respondent's claim for cer-tain of Dobson's work being performed by members of Riggers Local575. The sole object of Respondent's economic pressure was to obtainthe disputed work for its members; an object which could be achievedwithout the removal of Dobson from the project. Nowhere in therecord is there support for a finding that even "an" object ofRespondent was to force General Motors or Cunningham-Limp tocease doing business with Dobson by removing Dobson from the job.Indeed, the Trial Examiner himself expressly recognizes and labelsthe dispute as being jurisdictional in nature, as did counsel for theGeneral Counsel during the course of the hearing. Therefore, and in5For judicial support forthis position,see the companion cases captionedN.L.R.B. v.Local 825, InternationalUnion of OperatingEngineers[Nichols Electric Co.],326 F 2d213 (C.A 3),affg. 140 NLRB 458, and 326 F.2d 218(C.A. 3), denying enforcement 138NLRB 540. MILLWRIGHTS LOCAL 1102221accordance with the views in my separateVenneriopinions, I believethat it would most fully effectuate the policies of the Act to haveproceeded under those Sections-10(k) and 8(b) (4) (D)-whichCongress enacted specifically for the purpose of resolving jurisdic-tional disputes, rather than under the Act's secondary boycott pro-visions.An instructive lesson in the dichotomy between Section 8 (b) (4)(D) and (B) is provided by the companion opinions of the UnitedStates Court of Appeals for the Third Circuit in theLocal 825cases,supra,at footnote 5. The Board, in separate proceedings, foundthe respondent union there in violation of both Section 8(b) (4) (D)and (B), arising out of the same series of events. The court first en-forced the Board's order in the 8 (b) (4) (D) case, finding that the unionhad engaged in prohibited economic conduct to obtain work to which itwas not entitled and which had been assigned to members of anotherlabor organization.The court refused, however, to enforce theBoard's Order in the 8(b) (4) (B) case. In part, the court stated asfollows : 6But the undisputed evidence, as set forth in our opinion in No.14,331, 326 F. 2d 213, shows that the operating engineers lefttheir jobs for the purpose of preventing the electriciansemployed by Nichols from operating the power auger and winch.There is simply no evidence that an object of this action was toforce their own employers to cease doing business with Nichols.To put the matter another way, the record conclusively demon-strates that the work stoppage was merely an incidental conse-quence of the efforts of the engineers to prevent the operationof the power equipment by the electricians, and to compelNichols to assign the work to them. In order to do this they hadto leave their jobs, but this does not mean that in doing so theysought to compel their employers to cease doing business withNichols. In short, the conduct of the union was directed againstNichols and only incidentally did it affect [other employers atthe jobsite].In sum, Respondent's activities against Nichols constituted aviolation of the jurisdictional dispute section of the statute. TheBoard so found, and we have already stated that we will enforceits decree in that regard [citation omitted]. But the Board hasgone further in this case and has attempted to convert thatactivity into a violation of Section 8(b) (4) (i) (ii) (B). The rec-ord will not support the attempt.And so it is here.6 326 F.2d at 220-221. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe difficulty arising from the failure to process the present caseunder the jurisdictional dispute provisions of the Act is highlightedwhen this case is viewed in juxtaposition with the Board's recentDecision and Determination of Dispute inMillwrights Local UnionNo. 1102, Carpenters [Don Cartage Company],160 NLRB 1061.Both cases involve the same dispute between the same two localunions in the same geographical area as to which is entitled to per-form the same work, claimed by both. InDon Cartage,certain ofthe disputed work was awarded to Millwrights Local Union No.1102, Respondent herein, and the remainder to Riggers Local No.575.' It is clear from this record that the work in dispute in thiscase would be encompassed within the Board's award inDon Cart-age.It is also clear that the disputed work being performed by rig-gers employed by Dobson, and claimed as millwrights' work by theRespondent, falls within that portion of the work awarded to Mill-wrights Local Union No. 1102 inDon Cartage.Thus, Respondent'smembers here protested when riggers employed by Dobson begandrilling holes and started leveling, aligning, and anchoring machin-ery-work defined as belonging to millwrights under theDon Cart-ageaward.8 Moreover, and in contrast with Dobson's assignment ofthe disputed work to riggers, Darin & Armstrong divides its ma-chinery installation work between the two crafts in accordance withthe Dunlop Award 9 (and, as noted above, consistent with the Board'sdetermination inDon Cartage).Under its division, as indicatedabove, the specific work in dispute is performed by its millwrightemployees.InDon Cartage,theBoard undertook to resolve-finally andpeacefully-a work dispute of some 20 years' standing between thetwo unions involved in that case (and in this). After lengthy andcareful deliberation, it awarded portions of the disputed work toeach craft, an award to control the relationship of these unions andthe companies with which they do business in an 18-county area. Inshort, through the award, the Board sought to achieve industrialstability in this broadarea,beneficial to employers, employees, andthe public, as well as to the two unions themselves. Application ofthat award to disputes such as the one involved here would, I believe,accomplish that purpose. Instead, a classic jurisdictional dispute istreated by the General Counsel and the majority herein as an entirelydifferent type of dispute, to be governed by a different section of theAct and under different procedures. The net result is that theRespondent Union is found guilty of violating Section 8 (b) (4) (B)7At pp. 1OS2-83.8 At p. 1083.9 SeeDon Cartage,supra, p.4,et seq. MILLWRIGHTS LOCAL 1102223of the Act for claiming the very work to which the Board held itwas entitled-and which, under the jurisdictional dispute provisionsof the Act, it could apply economic pressure to secure-in theDonCartageaward. This anomalous result does justice neither to theRespondent nor to the statutory scheme designed by the Congress.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESCases7-CC-329and 7-CC-333,proceedings under Section 10(b) of the NationalLabor Relations Act, as amended,herein calledthe Act,were heard before TrialExaminerWilliam W.Kapell on April 26 and27, 1966,1in Detroit,Michigan, withall parties participating pursuant to due notice on a consolidated complaint2issuedon March 15 by the Regional Director of Region 7 of the National Labor RelationsBoard,hereinafter called the Board,alleging violations of Section 8(b) (4) (i) and(ii)(B) of theAct by MillwrightsLocal Union1102,United Brotherhood of Car-penters and Joiners of America,AFL-CIO, hereinafter referred to as theRespondent.The complaint,in substance,alleges that Respondent since on or about Febru-ary 7 caused its employee-members to engage in a work stoppage and refusal toperformwork forD & A, and picketed building 36,Buick Motor Division,GeneralMotors Corporation,Flint,Michigan,hereinafter referred to as building 36; thatemployeesof D & Aand other persons were induced and encouraged to engage instrikes or refusals in,the course of their employment to handle or work on goodsor to-perform services,thereby coercing and restraining'their employers; thatRespondent has refused to furnish millwrightstoD & A to workat building 36although obligated to do so under its collective-bargaining contract;and that anobject of Respondent's conduct was to force or requireGeneral Motors, D & A,and other persons to cease handling the products of, and to cease doing businesswith,Dobson.Respondent in its duly filed answer and as the result of stipulationsentered into the hearing,denied only those allegations in the complaint pertainingto its alleged violative conduct.All parties were afforded full opportunity to be heard,to introduce relevant evi-dence, to present oral argument and to file briefs.General Counsel,Dobson, andRespondent filed briefs which have been duly considered.Uponthe entire recordin the cases,3 andfrom myobservation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.COMMERCEDobson,a Michigan corporation,is engaged in the transporting,moving, erecting,and storaging of machinery in the State of Michigan and other States. During thecalendar year 1965 it rendered services valued in excess of $100,000 to GeneralMotors Corporation,and at all times material herein was performing services forCunningham-LimpCo., a general contractor at building 36, pursuant to a contractcalling for installation services valued in excess of $50,000.Cunningham-Limp Co.,a Michigan corporation,is engaged in general contractingin industrial construction.During the calendar year 1965 it rendered services toGeneralMotors Corporation valued in excess of $100,000,and during the sameperiod performed services valued in excess of $50,000 directly for customers locatedoutside the State of Michigan.D & A, a Michigan corporation,is engaged as a general contractor in industrialconstruction and installation of machinery.During the calendar year 1965 it ren-dered services to General Motors Corporation valued in excess of _$1 million, and1 Alldates hereafter refer to the year 1966 unless otherwise noted.2Based on a charge filed on February 7 in Case 7-CC-329 by DobsonHeavy Haul, Inc.,hereinafter referred to as Dobson;and a charge filed on February 15 In Case7-CC-333by Darin and Armstrong,Inc., hereinafter referred to as D & A. Said cases were con-solidated for hearing by an order issued by the Regional Director on March 15.3 Respondent's unopposed motion to correct the transcript is granted as moved therein. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDat all times materialherein wasperformingconstruction and machineryinstallationservices for General Motors Corporation at building 36, pursuant to their contract,the gross revenue ofwhich exceeds $100,000, and also during the calendar year1965 performed services valuedin excessof $50,000 directly for customers locatedoutside theState of Michigan.D & A also subcontracted certain construction work at building 36 to: Manu-facturersElectricCompany,Maintenance EngineersCompany, Franklin ElectricCompany,Ben AgreeCo., Fisher and Wright Plumbing Company, all Michigancompanieswhose subcontracts call for construction services to be performed atbuilding 36, the gross revenue of each being in excess of $50,000.General Motors Corporation, a Delaware corporation, is engaged in the manu-facture of vehicles and parts, and during the calendar year 1965 shipped vehicles andparts valuedin excess of $1 millionfrom its plants in Flint, Michigan, directly topoints located outside the State of Michigan. General Motors Corporation has alsodirectly let contracts to the following contractors for construction work at building36, each of which calls for services valued in excess of $50,000: John Miller ElectricCompany, Newkirk Electric Company, and Fisher and Wright Plumbing Company,all of which are locatedinMichigan.I find that at all times material herein, Dobson, D & A, General Motors Corpora-tion,Cunningham-Limp Co., Manufacturers Electric Company, Maintenance Engi-neers Company, Franklin Electric Company, Ben Agree Co., Fisher and WrightPlumbing Company, John Miller Electric Company, and Newkirk Electric Com-pany, have been employersengaged incommerce within the meaning of Sections2(5) and 8(b)(4) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondentadmits,and Ifind, thatit is,and atall times material herein, hasbeen, a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRiggers Local No. 575, International Association of Structual and OrnamentalIronWorkers of America, AFL-CIO, hereinafter referred to as Riggers, andRespondent have been involved in a long continued jurisdictional dispute concern-ing the moving, unloading, installing, and dismanteling of heavy machinery. Thedispute has been the subject of frequent litigation before the Board and has alsocarried to and considered by the Building and Construction Trades Department ofthe AFL-CIO, National Joint Board for Settlement of Jurisdictional Disputes?B. The factsIn November 1965, D & A began installing certain machinery in a new additionto the north end of building 36, pursuant to a contract with General Motors,for which it employed members of various construction crafts, including Riggers,Operating Engineers,Laborers,Carpenters (Millwrights),and IronWorkers. Itassigned the work of unloading the machinery, moving it to location and setting itover the anchor bolts to members of Riggers while the work involving the layoutto the anchor bolts, drilling the holes, and aligning and leveling the machinery wasassigned to millwright-members (29 in number) of Respondent. These millwrightswere obtained by D & A pursuant to its collective-bargaining agreement withRespondent, which was required to furnish them upon request. D & A also employedmembers of Operating Engineers to run the power to handle its equipment. In addi-tion to the work performed by its own employees, D & A also subcontracted someof its construction work to several subcontractors at the jobsite.Cunningham-Limp Co., also under contract to General Motors to perform cer-tain services at building 36, subcontracted part of such work to Dobson, which4 See the following cases of which I take official notice :Millwrights Local Union No. 1102et al.(Don Cartage Co.),154 NLRB 513, remanded 61 LRRM 2690 (C.A.D.C.) ; andMillwrights Local Union No. 1102 (Dobson Heavy Haul, Inc.),155 NLRB 1305. Respond-ent's assistant business representative also testified that during the past 2 years Respond-ent has picketed Dobson on about seven other jobs because it was using members of Riggersto do work claimed by Respondent for its millwrights. MILLWRIGHTS LOCAL 1102225began to perform such services during the latter part of January, about 500 feetfrom the north end of building 36 where D & A's millwrights were working, andnot readily visible because of intervening obstructions.Dobson employed membersof Riggers to perform its subcontract work, which consisted of unloading automaticmachinery furnished by General Motors, moving it into position,and making itready to operate,work, in part, similar in nature to that performed by D & A'smillwrights.During the early afternoon of February 5, Morris Dale, Respondent's stewardfor the millwrights on the D&A job was informed by a few millwrights thatmembers of Riggers were doing the work of millwrights for Dobson on anotherpart of the jobsite.He thereupon went to the office of D & A, where he discussedthe matter with Pat Berna, D & A's superintendent,Jesse Keown,the general fore-man and one,Barrow, an employee of Cunningham-Limp,whom he met there.Barrow then asked Dale to accompany him to the location where Dobson's menwere working.Afterarriving there Barrow and Dale asked Dobson's foreman toreplace the riggers,members of Riggers,with millwright-members of Respondent.At that time Dale noticed that"Dobson's riggers were drilling holes, work heclaimed to be within the jurisdiction of Respondent.When Dobson's foreman statedthat only the superintendent could comply with their request,Barrow volunteeredto get'him, stating that he was in the Foundry building, and left to find him Afterwaiting for about 20 minutes during which time neither Barrow nor Dobson'ssuperintendent appeared,Dale returned to the D & A office.There he met employ-eesThomas and Hodges,millwrightsworking for D & A, and asked them toaccompany him to Dobson'sworking site.On the way they met Barrow, whoadvised them that he was unable to find Dobson's superintendent,and that Dob-son's riggers were still on the job. Dale,thereupon,returned to the D & A officewhere he found the millwrights gathering at the toolcrib putting their tools away.He allegedly did not speak to the men,and was called to the telephone to talk toJack Linn,5who had meantime been called by one of the other employees and hadexpressed a desire to speak to Dale.Dale advised Linn on the telephone about thetrouble and that the men had quit working and were about to leave the job. Linnasked him to keep the men on the job, and said he would be out to the job thefirst of the week to straighten out the matter. Between 3:30 and 4 p.m. all D & A'smillwrights left the job in small groups after putting away their tools despite Dale'srequest to remain on the job until the matter was straightened out. Soon thereafter,Dale and Jesse Keown,the general foreman,also left.The following morning, Sun-day, the millwrights were scheduled to work,but only Keown and Dale appearedat the job .6On February 7 none of D & A'smillwrights reported for work. Dale, however,showed up at the jobsite where he saw pickets. He recognized them as millwright-employees of D & A but said nothing to them and drove through to the parkinglot.The pickets carried signs reading:"MillwrightWork Pirated By Other Craft.Unfair."The picketing continued until March 14, and took place at the north andsouth ends of building 36 and also at building 71, the Foundry,about a quarterof a mile away from building 36, where D & A was also using millwright-membersof Respondent .7The testimony is in conflict as to whether Dale did any picketing.Berna testified that he saw him with the other pickets on one occasion but Daledenied ever picketing.The picket line was honored by the other crafts, and evenD & A's riggers could not work and were sent home because the operating engi-neers were not there to man the power.5Assistant business representative of Respondent.9Dale testified that he not only appeared at the job but also reported for work on thatand the following day or two,but was neither assigned any work nor paid for reporting.Pat Berna,D & A's job superintendent,testified that only Keown actually reported forwork but did not work and was compensated for showing up in order to retain his good will.and as an accommodation to him, and that Dale showed up at the job but did not reportfor work and was not compensated.Berna's testimony appeared to be trustworthy and iscredited.7During the hearing counsel for Respondent stated : "I have no doubt that there waspicketing and we have no reason to believe that it did not occur at the places where peoplesaid they saw pickets-except that there was no picketing the two times that Linn wentaround the place to look for pickets264-047-67-vol. 162-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarlyMonday morning (February 7), Berna telephone Linn and asked hiniabout the picket line at the jobsite. Linn denied having any knowledge of it andsaid he would look into it as soon as possible. He then telephoned George Horn,Respondent's business representative and his superior, and informed him of whathad occurred at building 36. Horn admonished him not to go near the picket linebecause he had done this once and the Board held him responsible for the picket-ing.Linn thereafter drove by the jobsite about 10 a.m. and on to the RainbowBar, which was located about a mile away and used as a meeting place for mill-wrights. There, he met several millwrights who complained to him that Dobson'sriggerswere doing their work. According to Linn, he asked them to return towork but they refused. He, however, made no reply when they refused and left.During that morning he also received calls from the business agents of the Elec-tricians, Pipefitters, and Operating Engineers, who inquired about the picket linebecause their people were off the job. Linn, in reply, told them what he had heardin conversations with his members.The following morning he again visited the Rainbow Bar where he met someof the millwrights. He again asked them to return to work but they replied thatthey would not do so as long as Dobson's riggers did their type of work. Linnthen left to attend a regular weekly meeting of the Building and Trades Councilof Flint. There, he met the business agents of the various construction crafts, includ-ing Carl Feeman, business agent of the Riggers, with whom he discussed the juris-dictional dispute at building 36. During the meeting the business agents of someof the other crafts questioned Linn about the trouble at building 36 and the factthat the picket line remained at the jobsite for only about an hour in the morning.They admonished him that the picket line would not be honored unless it remainedthroughout the day.8 Linn parriedall questionsby stating that he hadno comment..The following Tuesday, February 15, Linn and Feeman attended another meetingof the Trades Council. Two striking millwrights, Stubbs and Miller, also attendedthemeeting after unsuccessfully seeking Linn's assistance to arrange for theirappearance and then prevailing upon the chairman of the Council to permit theirappearance .9 Stubbs then addressed the meeting, stating that their picket line wasa spontaneous action by the employees and that Respondent had nothing to dowith it. Linn made no reference to the comments of Stubbs but indicated that hewas opposed to the action that the members had taken, and he was subjected tocriticismby the other business agents because of his inability to handle hismembership.While the above-described events were taking place, C. D. Connelly, D & A'scoordinator, whose authority included personnel matters, sent a telegram on Feb-ruary 7 to Respondent inquiring whether the strike was authorized, and if not, tohave the men return to work. On February 8 he received a reply from Respondentstating that the millwrights were not authorized to participate in the work stoppage,and attempts were being made to keep the men on the job. On February 11 Con-nelly sent another wire to Respondentstatingthat unless it complied with its wireof February 8, other available personnel would complete the job. He received noreply to this wire, and 2 days later assigned the incompleted work to members ofRiggers,who thereafter finished the work.Meanwhile telegrams were sent byRespondent to its International president concerning the work stoppage, and inreply received a wire directing it to remove the picket line and return the men towork. The picketing however continued until March 14. Between February 5 and14,Respondent referred about 25 of its millwrights to other jobs, 9 or possiblymore of whom had been working for D'& A on building 36. On March 15, Linncalled D & A to advise it that the picket line had been removed and he inquiredwhether they wished to place an order for millwrights.ConclusionThe applicable statutory provisions in Section 8(b)(4) of the Act prohibit unionsor their agents from inducing employees of secondary or neutral employers torefuse to handle goods or perform services, and from restraining or coercing second-ary employers, where an object is to force or require a secondary employer tocease doing business with the primary or disputing employer. The only employer8It appears that thereafter the pickets remained at the jobsite daily until early afternoon.e Prior to granting permission to appear, the chairman first ascertained from thedelegatesthatno one, includingLinn, objected. MILLWRIGHTS LOCAL 1102227directly involved in the labor dispute with Respondent at the jobsite was Dobsonbecause of its refusal to replace its riggers with millwrights. The other employers,including D & A, had no labor dispute with Respondent. It is now well settled thatthe above provisions were intended to shield unoffending employers from pres-sures in controversies not their own.io Respondent does not deny either the workstoppage of D & A's millwright-employees or their picketing. The evidence estab-lishes, and I find, that the picketing induced the employees of the neutral contractor-employers on the job to refuse to handle goods or perform services, thereby coercingand restraining these neutral contractors, all for an object of requiring or forcingCunningham-Limp to cease doing business with Dobson.The gist of Respondent's defense is that its member-employees of D & A actedspontaneously on their own in engaging in a work stoppage and picketing andthat, therefore, Respondent is neither responsible nor liable for their action. Insupport of its position, Respondent cites,"Sunset Line and Twine Co., (ILWVLocal 6 et al.), 79NLRB 1487, to the effect, "that a member of a labor union isnotper sean agent of the Union," that the burden of proof is on that party assert-ing an agency relationship; that although agency is a contractual relationship, theprincipal's consent, technically called authorization or ratification, may be mani-fested by conduct, sometimes even passive acquiescence as well as by words; andthat authority to act as agent in a given manner will be implied whenever theconduct of the principal is such as to show that he actually intended to conferthat authority. Respondent then asserts that General Counsel has not met theburden of proving (1) the existence of agency relationship or the nature andextent of any alleged agent's authority, and (2) the existence of any contractualrelationship essential to a showing of agency. General Counsel and Dobson con-tend that the record as a whole establishes that Respondent caused, ratified, andmaintained the walkout of D & A's millwright-employees for the purpose of sodisrupting the work at building 36 as to cause Cunningham-Limp Co. to ceasedoing business with Dobson. Dobson also asserts that Respondent engaged in,induced, or encouraged the picketing for objects proscribed by the Act.Obviously D & A's millwrights were engaging in a strike when all of them,includingDale, walked off the job." Moreover, this mass action was inspired asthe result of Dale's unsuccessful effort to have Dobson's riggers replaced with mill-wrights.Even assuming that Dale attempted to prevail upon the millwrights toremain on the job on February 5, it also appears by his own admission that heneither said anything to the pickets when he found them at the jobsite on Feb-ruary 7, nor did anything about it. Also, on one occasion, he was seen congregat-ing with the pickets if not actually picketing. Nor did Linn advise the businessagents of the other crafts, who called him on the morning of February 7 to inquireabout the picketing, that it was unauthorized. He merely explained that he hadbeen told by his members about the jurisdictional dispute at the jobsite. Further-more, when he was told by the millwrights at the Rainbow Bar on February 8 thatthey refused to return to work as long as Dobson's riggers continued on the job,he made no reply to them, although he admitted that the Union's constitution pro-vided for disciplinary measures to be imposed for unauthorized work stoppages.His only explanation for his failure to either threaten or pursue such measureswas that no charges had been filed against the offending members and, therefore,he was powerless to act.ia His complacency under these circumstances and his fail-ure to affirmatively pursue any course of action strongly raises a suspicion that heneither expected nor desired the men to return to work in conformance withRespondent's position in the jurisdictional dispute, and that his request to themillwrights to return to work was purely perfunctory in nature and so understoodby the men. Of even greater import was the position taken by Respondent whenitreferred striking millwrights to other jobs. Not only was nothing done to thembecause of their refusal to return to work, but they were actually supported andassisted in carrying out their "unauthorized" work stoppage and picketing by beinggiven referrals to other jobs, while at the same time Respondent was failing orrefusing to supply replacements to D & A. Such action stronglysuggests and, infact, implies that Respondent condoned and ratified the walkout of D & A's mill-wrights despite its ostensible vocal objection. It was only after the picket line was10N.L.R.B v. Denver Building and Construction Trades Council,et al.,341 U.S. 675, 692.11 Section 501(2) of the Act defines the term "strike" to include a concerted stoppageof work by employees.1? Cf.Local 8,ElectricalWorkers,144 NLRB 1089, 1092. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawn on March 14, that Respondent called D & A and offered to supplymillwrights upon request, something it had failed to do during the preceding 5weeks of picketing.13 Thus, even assuming that the walkout was spontaneous andunauthorized, in its inception, Respondent's subsequent conduct wouldsustain afinding that it supported, adopted, and ratified the work stoppage and picketing,especially when viewed in the light of Respondent's conduct on prior jobs whereDobson used riggers to do work claimed by millwrights.14In the light of the foregoing, I find that the absence of any direct evidence tothe effect that no official of Respondent specifically instructed the millwrights toengage in a work stoppage or picketing is not determinative of Respondent'sresponsibility. The Board may give consideration to circumstantial evidence as wellas to that which is direct.15 All that is required is a realistic analysis of the con-duct of the alleged offending party. Thus, a trier of the fact is not foreclosed fromfinding a violation because of the absence of direct evidence. SeeSeafarers Inter-national Union (Hammermill Paper Co.),100 NLRB 1176, 1185. To contend herethat the millwrights were acting independently in the exercise of their own freewill rather than concertedly in furtherance of the stated union policy, as clearlyand repeatedly demonstrated by Respondent, is to close one's eyes to the realitiesof life.lsI, accordingly, find that on the entire record there is cogent evidence that, despiteRespondent's scrupulous avoidance of any outward appearance of instigating, par-ticipating in, or ratifying the walkout and picketing, it actually supported and/orassisted itsmembers in their work stoppage and picketing, which was directed notatDobson or its employees but at employers and employees not parties to the dis-pute for the purpose of enmeshing these neutrals in Respondent's dispute with Dob-son17I, therefore, find that Respondent violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the operations as described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:-CONCLUSIONS OF LAW1.Dobson,D & A, Cunningham,-LimpCo., andother employersnamed in sec-tion I, above, are engaged in commercewithin themeaning of Section2(6) and (7)or 8(b)(4) of the Act.2.MillwrightsLocal Union No. 1102, United Brotherhoodof Carpenters andJoiners of America,AFL-CIO,isa labor organization within the meaning of Sec-tion 2(5) of the Act.3.By engaging in a concerted work stoppage and by picketing the premises ofGeneral Motors Corporation with an object of forcing or requiring Cunningham-13The record also discloses that one striking millwright(Hargis Thomas)testified thathe was never asked by anyone from Respondent to returnto work.14Although no contention was made that the picketing was permissive primary picketingat a common situs, it is pertinent to notethat the picketingdeparted substantially fromthe standard prescribed for common situs picketing inMoore DryDock Co. (Sailors' Union ofthe Pacific),92 NLRB 547,549, in that the picket signs failed to disclose that the disputewas with Dobson, and the picketing was not limited to places reasonably close to the situsof the dispute.15N.L R.B. v. Link-BeltCo , 311 U.S. 584, 602.1eCf.Cuyahoga,etc.,Carpenters District Counsel [Berti Co.],143 NLRB 872, enfd. 338F.2d 958(C.A. 6) (respondent union unsuccessfully contended that it neither promptednor endorsed a wildcat strike, and that its business agent advised the employeesthat theycould not strike in support of the Joint Board award in a jurisdictional dispute) ;Local349, ElectricalWorkers [Dade Sound and Controls],149 NLRB 430, enfd. 357 F 2d 579(C.A D C.) ;United States v. International Union of Mine Workers, 77 F.Supp 563, affd.177 F.2d 29(C.A D.C.),cert. denied 338 U.S.871 (the court held that as long as a union isfunctioning as a union it must be held responsible for the mass action of its members).17Millwrights,Local Union No. 1102(DobsonHeavy Haul, Inc.),155 NLRB 1305. MILLWRIGHTS LOCAL 1102229Limp Co., tocease doing businesswith Dobson, Respondent has engagedin unfairlabor practiceswithin themeaning of Section 8(b)(4)(i) and (ii) (B) of the Act.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that Respondent, Millwrights LocalUnion No. 1102, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging individuals employed by Darin &Armstrong, Inc., Cunningham-Limp Co., General Motors Corporation, Manufac-turers Electric Company, Maintenance Engineers Company, Franklin Electric Com-pany, Ben Agree Co., Fisher and Wright Plumbing Company, John Miller ElectricCompany, Newkirk Electric Company, or any other person engaged in commerceor in an industry affecting commerce, other than Dobson Heavy Haul, Inc., to engagein, a strike or refusal in the course of their employment to use, manufacture, proc-ess, transport, or otherwise handle or work on materials, or to perform any serv-ices;and from threatening, coercing, or restraining the aforesaid employers orpersons other than Dobson, where an object in either case is to force or requireCunningham-Limp Co., to cease doing business with Dobson HeavyHaul, Inc.2.Take the following affirmative action which is necessary to effectuate thepolicies ofthe Act:(a) Post at its business offices and meeting halls in Flint, Michigan, copies ofthe attached notice marked "Appendix." 18 Copies of said notice, to be furnished bythe Regional Director for Region 7, after being signed by a duly authorized repre-sentative of the Respondent, shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutive days thereafter, in suchconspicuous places, where notices to members are customarily posted. Reasonablesteps shall be taken by the Union to insure that said notices are not altered, defaced,or covered by any other material.(b) Sign and mail copies of said notice to the Regional Director for Region 7 forposting by Darin & Armstrong Inc., General Motors Corporation, Cunningham-Limp Co., Manufacturers Electric Company, Maintenance Engineers Company,Franklin ElectricCompany, BenAgree Co., Fisher and Wright Plumbing Com-pany, John Miller Electric Company, and Newkirk Electric Company, these coin-panies willing, at all locations where notices to their respective employees are cus-tomarily posted.(c)Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complyherewith.1918In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE To ALL MEMBERS AND ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tion Act, as amended, we hereby notify you that:WE WILL NOTengage in,or induce or encourage the individuals employedby Darin & Armstrong Inc., General Motors Corporation, Cunningham-Limp 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo.,ManufacturersElectricCompany,MaintenanceEngineersCompany,Franklin Electric Company, Ben Agree Co., Fisher and Wright Plumbing Com-pany, John Miller Electric Company, and Newkirk Electric Company, or anyother employer other than Dobson Heavy Haul, Inc., to engage in a strike orrefusal in the course of their employment,to use, manufacture,process, trans-port, or otherwise handle or work on any goods,articles,materials,or com-modities,or to perform any services;or threaten,coerce, or restrain the afore-said employers or persons other than Dobson Heavy Haul, Inc., where an objectin either case is to force or require Cunningham-Limp Co.,to cease doingbusiness with Dobson Heavy Haul, Inc.MILLWRIGHTS LOCAL UNION No. 1102, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,500 BookBuilding,1249WashingtonBoulevard,Detroit,Michigan 48226,Telephone226-3244.Young&Stout,Inc.andAmalgamated Meat Cutters and ButcherWorkmen of North America,Food Store Employees Union,Local 347, AFL-CIO.Case 6-CA-3436.December 16,1966DECISION AND ORDEROn August 10, 1966, Trial Examiner George Christensen issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the attached TrialExaminer's Decision. The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint, and recommended that such allegations bedismissed. Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record162 NLRB No. 11.